Citation Nr: 1722367	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-36 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent degenerative disc disease of the lumbosacral spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans Appeals on appeal from July 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to TDIU on an extraschedular basis prior to January 12, 2010 was previously on appeal and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's degenerative disc disease of the lumbosacral spine, the most recent VA examination was in April 2015.  The May 2017 Appellant's Brief notes that the Veteran stated his disability had worsened.  Accordingly, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's degenerative disc disease of the lumbosacral spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the additional development requested regarding the Veteran's claim for entitlement to a rating in excess of 40 percent degenerative disc disease of the lumbosacral spine, a remand is required to adjudicate the Veteran's claim for entitlement to TDIU prior to January 12, 2010.

If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) prior to January 12, 2010 after the Veteran's claim for an increased rating for lumbar spondylosis with intervertebral disc disease is readjudicated, the AOJ must forward the case to the Director, Compensation Service, for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received relevant to his claim for degenerative disc disease of the lumbosacral spine and entitlement to TDIU on prior to January 12, 2010, and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his degenerative disc disease of the lumbosacral spine and entitlement to TDIU prior to January 12, 2010.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected degenerative disc disease of the lumbosacral spine and the impact of each of his service-connected disabilities and the combined effect of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for appropriate VA examination to determine the current nature, extent, and severity of the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  

4.  If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) prior to January 12, 2010 after the Veteran's claim for entitlement to a rating in excess of 40 percent degenerative disc disease of the lumbosacral spine is readjudicated, the AOJ must forward the case to the Director, Compensation Service, for consideration of the assignment of TDIU on an extraschedular basis prior to January 12, 2010 under 38 C.F.R. § 4.16(b).

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




